Citation Nr: 1544831	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  15-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right carpal navicular fracture residuals with degenerative joint disease and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for asbestosis and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1949 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Atlanta, Georgia, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for right carpal navicular fracture residuals with degenerative joint disease and asbestosis.  In March 2015, the RO tacitly reopened the Veteran's claims for service connection and denied them on the merits. 

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for right carpal navicular fracture residuals with degenerative joint disease and asbestosis, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In August 1994, VA denied service connection for right carpal navicular fracture residuals with degenerative joint disease.  The Veteran was informed in writing of the adverse determination and his appellate rights in September 1994.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.

2.  The August 1994 rating decision denying service connection for right carpal navicular fracture residuals with degenerative joint disease is final.

3.  The additional documentation submitted since the August 1994 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

4.  The Veteran's right carpal navicular fracture residuals with degenerative joint disease were initially manifested during active service.

5.  In January 2008, VA denied service connection for asbestosis.  The Veteran was informed in writing of the adverse determination and his appellate rights in January 2008.  The Veteran did not subsequently submit an NOD with the decision.

6.  The January 2008 rating decision denying service connection for asbestosis is final.

7.  The additional documentation submitted since the January 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

8.  The Veteran was exposed to asbestos aboard naval vessels and in shipyards during active service.

9.  The Veteran's recurrent interstitial lung disease with pulmonary fibrosis and pleural plaques has been shown to have originated as the result of the Veteran's in-service asbestos exposure.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying service connection for right carpal navicular fracture residuals with degenerative joint disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for right carpal navicular fracture residuals with degenerative joint disease has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).

3.  The criteria for service connection for right carpal navicular fracture residuals with degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The January 2008 rating decision denying service connection for asbestosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

5.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for asbestosis has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).

6.  The criteria for service connection for recurrent interstitial lung disease with pulmonary fibrosis and pleural plaques have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Application to Reopen Service Connection for Right Carpal Navicular Fracture Residuals with Degenerative Joint Disease

A.  New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In August 1994, VA denied service connection for right carpal navicular fracture residuals with degenerative joint disease as "the fracture of the right carpal navicular with degenerative joint disease existed prior to service" and "there is no evidence to support a finding that the condition worsened during service."  The Veteran was informed in writing of the adverse decision and his appellate rights in September 1994.  He did not submit an NOD with the adverse decision.

The evidence upon which the August 1994 rating decision denying service connection was formulated may be briefly summarized.  The report of his June 1949 physical examination for service entrance states that the Veteran's extremities were found to be normal and no right carpal fracture residuals or other right wrist abnormalities were noted.  A November 1951 Report of the Board of Medical Survey states that:  the Veteran struck his right wrist on a hatch cover in April 1951; a contemporaneous X-ray study taken at that time showed a fracture of the right carpal navicular bone.  The Veteran presented a history of injuring his right wrist five years prior to the accident and he underwent a bone graft of the right wrist in May 1951.  The report notes that the Veteran had "a mal-union of fracture, carpal navicular, right, which was probably incurred five (5) years ago, before entering the service."  The report of his December 1969 physical examination for service separation states that the Veteran had a "bone graft, [right] wrist, moderate pain."  The report of a November 1993 VA examination states that the Veteran was diagnosed with "[s]tatus post injury, right wrist, with reconstructive surgery (1951) with moderate functional disability."

New and material evidence pertaining to the issue of service connection for right carpal navicular fracture residuals with degenerative joint disease was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 1994 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the August 1994 rating decision includes VA clinical documentation, private clinical documentation, and written statements from the Veteran.  A November 2006 VA treatment record states that the Veteran was assessed as having a "[p]ost-traumatic arthritis wrist." A December 2010 written statement from the Veteran notes that "the aggravated pain [in his] wrist is due to surgery performed in 1951."  The November 2006 VA treatment record and the Veteran's December 2010 statement are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for right carpal navicular fracture residuals with degenerative joint disease is reopened.

B.  Service Connection

The Veteran asserts that service connection for right carpal navicular fracture residuals is warranted because he initially sustained recurrent right wrist injury residuals when a hatch fell on his wrist aboard the U.S.S. Vesole in April 1951. 

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include arthritis (degenerative joint disease), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence that the veteran's disability was both preexisting and not aggravated (ie. increased in severity beyond its natural progression) by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The report of the Veteran's June 1949 physical examination for service entrance states that the Veteran's extremities were found to be normal.  No right carpal navicular bone fracture residuals or other right wrist abnormalities were diagnosed or otherwise identified.  Therefore, the presumption of soundness as to the right carpal navicular fracture residuals with degenerative joint disease attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 304(b).  

Next, it is necessary to determine if the presumption of soundness is rebutted.  The November 1951 Report of the Board of Medical Survey states that:  in April 1951, the Veteran struck his right wrist on a hatch cover; the Veteran recalled injuring his wrist five years prior to that but did not seek treatment; the Veteran had "a mal-union of fracture, carpal navicular, right, which was probably incurred five (5) years ago, before entering the service;" and the Veteran underwent a bone graft in May 1951 to repair the fracture.  The report of his December 1969 physical examination for service separation stated that the Veteran had a "bone graft, [right] wrist, moderate pain."  

The Board finds that there is no clear and unmistakable evidence (obvious and manifest) that the Veteran's right carpal navicular fracture residuals both preexisted and were not aggravated by service.  Indeed, the Veteran reported receiving no pre-service treatment, including X-ray studies, for his right wrist and naval doctors said it "probably" occurred prior to service.  Such evidence cannot be considered clear and unmistakable.  Therefore, the Board concludes that the presumption of soundness has not been rebutted.  Wagner, 307 F.3d at 1096.

The report of an August 1993 VA examination states that the Veteran had an "old wrist injury" with "DJD [degenerative joint disease] with fusion."  In the November 1993 VA examination report, the examiner diagnosed the Veteran with "[s]tatus post injury, right wrist, with reconstructive surgery (1951) with moderate functional disability."

The Veteran asserts that his right carpal navicular fracture residuals began in service when a hatch fell on his right wrist in April 1951.  The record shows that his right carpal navicular fracture residuals with degenerative joint disease initially manifested in service and he has recurrent residuals.  In light of the absence of any evidence to the contrary, service connection is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

II.  Application to Reopen Service Connection for Asbestosis

A.  New and Material Evidence

In January 2008, VA denied service connection for asbestosis as "there is no evidence of a current condition related to military service."  The Veteran was informed in writing of the adverse decision and his appellate rights in January 2008.  He did not submit an NOD with the adverse decision.

The evidence upon which the January 2008 rating decision denying service connection was formulated may be briefly summarized.  Written statements from the Veteran from 2007 state that he was exposed to asbestos while serving in the Navy.  A January 2007 treatment record from M. Nayak, M.D., states that the Veteran was diagnosed with "[u]nderlying pulmonary fibrosis which may be occupational or may be asbestosis." 

New and material evidence pertaining to the issue of service connection for asbestosis was not received by VA or constructively in its possession within one year of written notice to the Veteran of the January 2008 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the January 2008 rating decision includes VA clinical documentation, private clinical documentation, and statements from the Veteran.  An October 2014 VA radiology report states a diagnosis of "[c]hronic lung changes with probable pleural plaquing likely related to the patient's known prior asbestos exposure."  The October 2014 record is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for asbestosis is reopened.

B.  Service Connection

The Veteran contends that service connection is warranted because he was exposed to asbestos while serving aboard various ships and in dry dock during his service in the Navy.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993). 

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The Veteran's service treatment records do not mention any recurrent pulmonary disorders.  The Veteran's service personnel records indicate that he served aboard several naval ships, including the USS Vesole, the U.S.S. Decatur, the U.S.S. Ingraham, the U.S.S. Tabberer, and the U.S.S. Jonas Ingram.  The Veteran has repeatedly reported that he sustained exposure to asbestos while standing fire watch when the ships were in dry dock and maintenance.  He also used asbestos blankets to cover himself while welding was going on and was further exposed to asbestos when insulation was removed from the ships' pipes.  The Board finds that the Veteran's statements as to asbestos exposure are competent, credible, and consistent with his naval service.  

The January 2007 treatment record from Dr. Nayak states that the Veteran was diagnosed with "[u]nderlying pulmonary fibrosis which may be occupational or may be asbestosis."  An August 2010 treatment record from J. Blasko, M.D., notes that the Veteran has a history of pulmonary asbestosis.  A September 2012 VA computerized tomography (CT) scan report conveys that the Veteran had evidence of chronic interstitial lung disease.  The October 2014 VA radiology report states the reason for the study as "dyspnea with asbestosis" and includes a diagnosis of "[c]hronic lung changes with probable pleural plaquing likely related to the patient's known prior asbestos exposure."
Here, the Board finds that the Veteran was likely exposed to asbestos while serving in the Navy while standing fire watch when the ships were in dry dock and maintenance.  He has a diagnosis of recurrent interstitial lung disease with pulmonary fibrosis and pleural plaques.  The evidence is at least in equipoise on the question of whether the Veteran's recurrent interstitial lung disease with pulmonary fibrosis and pleural plaques is related to such exposure.  

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's recurrent interstitial lung disease with pulmonary fibrosis and pleural plaques, service connection is warranted.




ORDER

The Veteran's application to reopen his claim of entitlement to service connection for right carpal navicular fracture residuals with degenerative joint disease is granted.

Service connection for right carpal navicular fracture residuals with degenerative joint disease is granted.

The Veteran's application to reopen his claim of entitlement to service connection for asbestosis is granted.

Service connection for recurrent interstitial lung disease with pulmonary fibrosis and pleural plaques is granted.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


